Citation Nr: 1629930	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-04 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for right hip degenerative joint disease.

2.  Entitlement to an initial compensable rating for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1990 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran submitted his March 2012 substantive appeal (VA Form 9) specifically for the two issues listed on the title page.  While his representative included all of the issues from the July 2010 rating decision in his brief, the Board finds that the appeal has been perfected only as to the claims for higher ratings for right hip degenerative joint disease and sleep apnea.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

The Veteran, through his representative, indicated the severity of the Veteran's disabilities exceeded the current evaluations.  Since his March 2010 VA examination for sleep apnea, the Veteran's private medical records reflect he now has worsened symptoms, to include hypersomnolence.  Considering the representative's statements in conjuction with considering that the last VA examiantions were preior to the Veteran leaving service, the Board finds that there is a duty to provide VA examinations that evaluate the severity of his disabilities now that the Veteran has separated from service.  The Board finds that the Veteran's statements indicate a worsening in severity of symptoms since the pre-discharge examinations.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for his right hip degenerative joint disease and sleep apnea on appeal; this specifically includes treatment records from Homestead Hospital from January 2010 to the present.

2. After completing directive (1), the AOJ should arrange for a VA hip evaluation of the Veteran to ascertain the current nature and severity of his service-connected right hip degenerative joint disease.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's right hip disability, noting their frequency and severity.  The examiner should also address whether there is any additional functional loss during flare-ups.  Examination results should be clearly reported.

3. After completing directive (1), the AOJ should arrange for a VA evaluation of the Veteran to ascertain the current nature and severity of his service-connected sleep apnea.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's sleep apnea, noting their frequency and severity.  Examination results should be clearly reported.

4. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




